Judgment, Supreme Court, Bronx County (Robert Cohen, J., at hearing; Barbara Newman, J., at jury trial and sentence), rendered September 20, 2001, convicting defendant of assault in the first degree, and sentencing him, as a second felony offender, to a term of 13 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. At the *223Wade hearing, the People introduced ample evidence that the prior contacts between defendant and the witnesses were so numerous, and extended over such a long period of time, that the showing of a single photograph was permissible as a confirmatory identification procedure (see People v Rodriguez, 79 NY2d 445). Concur — Williams, P.J., Nardelli, Rosenberger, Ellerin and Lerner, JJ.